Citation Nr: 1753600	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from May 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his GERD is due to his active service.

2.  Resolving all doubt in favor of the Veteran, his IBS is due to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for IBS have been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In June 2011, the Veteran filed his service-connection claims for GERD and IBS.  He asserts that both of these conditions began during his active service.  

The Veteran's service treatment records (STRs) show that he treated for gastritis in January 1968, June 1968, and March 1969.  On a separation questionnaire in February 1969, he reported having stomach or intestinal trouble.

The Veteran has submitted multiple statements from himself and his wife, who was his girlfriend at the time of his active service.  These lay statements show that he began receiving treatment during his active service and that he continued to receive treatment after his separation from service.

In October 2011, a VA examiner opined that the Veteran's GERD and IBS were not due to his active service.  The examiner reported that the Veteran had only one episode of gastritis and that the episode of gastritis was not a nexus to his current GERD and IBS.

In May 2017, the Veteran's former physician Dr. Robert L. Roty reported that he treated the Veteran from 1972 to 2000.  Dr. Roty reported that he treated the Veteran for GERD and IBS and that the Veteran continues to experience GERD and IBS.  After reviewing the Veteran's STRs and medical history, Dr. Roty opined that the Veteran's GERD and IBS were due to his active service.

As such, when weighing the VA opinion with the private opinion, the Board finds that at most they show that the evidence for and against the Veteran's claims is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.

Accordingly, the Veteran's claims for service connection for GERD and IBS are granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
ORDER

Service connection for GERD is granted.

Service connection for IBS is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


